 


109 HR 4126 IH: Chesapeake Bay Restoration Enhancement Act of 2005
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4126 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mr. Gilchrest (for himself, Mr. Wynn, Mr. Moran of Virginia, Mr. Cardin, Mr. Van Hollen, Mr. Scott of Virginia, Mr. Hoyer, Mrs. Drake, Mr. Bartlett of Maryland, Mr. Ruppersberger, Mr. Holden, Mr. Cummings, Mr. Hinchey, Mr. Platts, Ms. Norton, Mr. Tom Davis of Virginia, and Mr. Castle) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Federal Water Pollution Control Act to improve and reauthorize the Chesapeake Bay program. 
 
 
1.Short titleThis Act may be cited as the Chesapeake Bay Restoration Enhancement Act of 2005. 
2.DefinitionsSection 117(a) of the Federal Water Pollution Control Act (33 U.S.C. 1287(a)) is amended— 
(1)in paragraph (3) by striking and its; and 
(2)by adding at the end the following new paragraphs:  
 
(7) Chesapeake bay watershedThe term Chesapeake Bay watershed means the Chesapeake Bay and the area consisting of 36 tributary basins, within the States of Maryland, Virginia, West Virginia, Pennsylvania, Delaware, and New York and the District of Columbia, through which precipitation drains into the Chesapeake Bay. 
(8)Local government advisory committeeThe term Local Government Advisory Committee means the committee of the same name formed through the 1987 Chesapeake Bay Agreement. The committee may include representative members from all jurisdictions within the Chesapeake Bay watershed.  
(9)Tributary strategyThe term tributary strategy means one of 36 strategies in the Chesapeake Bay watershed that is a State approved, river-specific, cleanup plan that provides best management practice implementation actions that, when taken together, will meet the Chesapeake Bay Agreement goal of removing nutrient and sediment impairments from the Chesapeake Bay and its tidal tributaries.  
(10)Tributary basinThe term tributary basin means an area of land that drains into any one of 36 Chesapeake Bay tributaries or tributary segments and that is managed through tributary strategies under this Act.. 
3.Implementation and monitoring grantsSection 117(e)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1287(e)(1)) is amended by striking approved and committed to implement all or substantially all aspects and inserting signed all or a significant portion.  
4.ReportingSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1287) is amended by striking subsection (e)(7) and subsection (f) and inserting the following: 
 
(7)ReportingThe Administrator shall make available to the public on or before January 31 of each year, a document that lists and describes, in the greatest practicable degree of detail, all completed projects and accomplishments of the previous fiscal year funded by the Federal Government, and all completed projects and accomplishments of the previous fiscal year funded by a State government, for the Chesapeake Bay watershed that contribute to Chesapeake Bay Agreement goals. 
(f)Reporting requirements 
(1)In generalThe Administrator shall publish, on or before January 31 of each year, a tributary health report card to evaluate, based on monitoring and modeling data, progress made during the preceding fiscal year (including any practice implemented during the fiscal year), and overall progress made, in achieving and maintaining nutrient and sediment reduction goals for each tributary basin.  
(2)BaselineThe baseline for the report card (in this subsection referred to as the baseline) shall be the tributary cap load allocation agreement numbered EPA 903–R–03–007, dated December 2003, and entitled Setting and Allocating the Chesapeake Bay Basin Nutrient and Sediment Loads: The Collaborative Process, Technical Tools and Innovative Approaches. 
(3)InclusionsThe report card shall include, for each tributary basin— 
(A)an identification of the total allocation of nutrients and sediments under the baseline; 
(B)the monitored and modeled quantities of nitrogen, phosphorus, and sediment reductions achieved during the preceding fiscal year, expressed numerically and as a percentage of reduction; 
(C)a list (organized from least to most progress made) that ranks the comparative progress made, based on the percentage of reduction under subparagraph (B), by each tributary basin toward meeting the annual allocation goal of that tributary basin for nitrogen, phosphorus, and sediment; and 
(D)to the maximum extent practicable, an identification of the principal sources of pollutants of the tributaries, including airborne sources of pollutants. 
(4)Use of data; considerationIn preparing the report card, the Administrator shall— 
(A)use monitoring data and data submitted under subsection (g)(1); and 
(B)take into consideration the effects of drought and wet weather conditions on the condition of water quality parameters. 
(5)DistributionThe Administrator shall— 
(A)distribute report cards to appropriate committees of the Senate and House of Representatives; 
(B)post report cards on the Internet; and 
(C)distribute paper copies of the report cards to the public.. 
5.Actions by States 
(a)In generalSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1287) is amended by redesignating subsections (g), (h), (i), and (j) as subsections (i), (j), (k), and (l), respectively, and by inserting after subsection (f) the following: 
 
(g)Actions by states 
(1)Submission of informationNot later than November 30 of each year, each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the District of Columbia shall submit to the Administrator information describing, for each tributary basin located in the State or District of Columbia, for the preceding fiscal year— 
(A)the nutrient and sediment cap load allocation of the basin; 
(B)the principal sources of nutrients and sediment in the basin, by category; 
(C)for each category of pollutant source, the technologies and practices used to achieve reductions, including levels of best management practices implementation and sewage treatment plan upgrades; and 
(D)any Federal, State, or non-Federal funding used to implement a technology or practice described in subparagraph (C). 
(2)Failure to actThe Administrator shall not make a grant to a State under this section if the State fails to submit any information in accordance with paragraph (1).. 
(b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (d)(2)(B) by striking (g)(2) and inserting (i)(3); and 
(2)in subsection (e)(2)(B)(i) by striking and its.  
6.Planning and budget requirementsSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1287) (as amended by section 4(a) of this Act) is further amended by inserting after subsection (g) the following:  
 
(h)Planning and budget requirements 
(1)Annual budget planNot later than April 15 of each year, the Director of the Office of Management and Budget, in cooperation with the Administrator, the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Defense, and the heads of other appropriate Federal agencies, shall submit to the appropriate committees of the Senate and the House of Representatives a report containing— 
(A)an interagency crosscut budget that displays the proposed budget for use by each Federal agency in carrying out restoration activities relating to the Chesapeake Bay for the following fiscal year; and 
(B)a detailed accounting of all funds received and obligated by Federal and State governments (including formula and grant funds, such as State revolving loan funds and agriculture conservation funds) to achieve the goals of the Chesapeake Bay Agreement during the preceding fiscal year. 
(2)Role of Federal GovernmentNot later than 120 days after the date of enactment of the Chesapeake Bay Restoration Enhancement Act of 2005, the Council on Environmental Quality shall provide to Congress a document briefly describing the Federal role in the Chesapeake Bay Program and the specific role of each Federal agency involved in Chesapeake Bay restoration. 
(3)Federal actionsFederal agencies acting in the Chesapeake Bay watershed should plan and execute, to the maximum extent practicable, such activities to support the achievement of Chesapeake Bay Agreement goals.. 
7.Chesapeake Bay programSection 117(i) of the Federal Water Pollution Control Act (33 U.S.C. 1287) (as redesignated by section 4(a) of this Act) is amended— 
(1)in paragraph (1)— 
(A)by inserting tributary strategies and after ensure that; 
(B)by striking and implementation is begun and inserting , approved, and implemented; 
(C)by inserting all or a significant portion of after signatories to; and 
(D)by striking and its;  
(2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following: 
 
(2)Local government involvement 
(A)Measurable goalsThe Administrator shall establish, in coordination with other members of the Chesapeake Executive Council and the Local Government Advisory Committee, measurable goals for local governments to achieve toward Chesapeake Bay Agreement nutrient and sediment reduction goals not later than 120 days after the date of enactment of the Chesapeake Bay Restoration Enhancement Act of 2005. 
(B)Consideration of prioritiesIn preparing an annual budget for the Chesapeake Bay under subsection (h)(1), the Administrator shall consider priorities for funding needs recommended by the Local Government Advisory Committee.; 
(4)in paragraph (3)(A) (as redesignated by paragraph (2) of this section) by striking as part of the Chesapeake Bay Program; and and inserting to support tributary strategies and other projects toward achievement of Chesapeake Bay Agreement goals;; 
(5)in paragraph (3) (as redesignated by paragraph (2) of this section) by striking subparagraph (B) and inserting the following: 
 
(B)provide technical assistance and assistance grants under subsection (d) to local governments and nonprofit organizations and individuals in the Chesapeake Bay watershed to implement tributary strategies and other cooperative, locally based protection and restoration programs or projects within a tributary basin that complement the tributary strategy for such basin, including— 
(i)the improvement of water quality toward Chesapeake Bay Agreement goals; or 
(ii)the creation, restoration, protection, or enhancement of habitat associated with the Chesapeake Bay ecosystem; 
(C)under the small watershed grants program, make such grants— 
(i)so that local governments receive not less than 40 percent of total annually amount appropriated to carry out such program; and 
(ii)taking into consideration priority recommendations provided to the Chesapeake Executive Council by the Local Government Advisory Committee; and 
(D)consider recommendations of the Local Government Advisory Committee with regard to sufficiency of grant requests in meeting tributary strategy goals. ; and 
(6)by adding at the end the following: 
 
(4)Wasteload allocationsBefore May 11, 2001, the load allocations in the tributary strategies for any activity for which a permit is issued under section 402 of this Act for the Chesapeake Bay watershed shall be treated as the functional equivalent of wasteload allocations for total maximum daily loads and shall be incorporated in such permit.. 
8.Study of Chesapeake Bay programSection 117(j) of the Federal Water Pollution Control Act (33 U.S.C. 1287(j)) (as redesignated by section 4(a) of this Act) is amended— 
(1)in paragraph (2)(B) by striking and 1995 and inserting 1995, and 2005; and 
(2)in paragraph (2)(C)— 
(A)by inserting after management strategies the following: , including tributary strategies,; and 
(B)by striking on the date of enactment of this section. 
9.Authorization of appropriationsSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1287) (as amended by section 4(a) of this Act) is amended by striking subsections (k) and (l) and inserting the following:  
 
(k)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated $40,000,000 for each of fiscal years 2007 through 2011 to carry out this section (other than subsection (i)(3)). 
(2)Small watershed grants programThere is authorized to be appropriated $10,000,000 for each of fiscal years 2007 through 2011 to carry out subsection (i)(3). 
(3)Period of availabilityFunds appropriated to carry out this section shall remain available until expended.. 
 
